CRAWLEY, Judge,
concurring specially.
Although I concur in the majority’s affir-mance of the trial court’s judgment, I cannot agree that this case should be affirmed without an opinion, because it presents an issue of first impression. Under Rule 53, Ala. R.App.P., this court may affirm a trial court’s judgment without an opinion; however, that rule requires that before doing so, this court must determine that an “opinion in the case would serve no significant precedential purpose.” Because this *969case involves an issue of first impression, that requirement cannot be satisfied.